department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc ita - plr-133256-06 date date internal_revenue_service number release date index number ----------------------------------- --------------------------------------------- ---------------------- ------------------------------ ----------------------------------------- ----------------------- dear ------------- this letter responds to your authorized representative’s letter and submissions of date requesting on your behalf a private_letter_ruling that a certain form_8716 election to have a tax_year other than a required tax_year be considered timely filed under the authority of ' of the procedure and administration regulations taxpayer s form_8716 electing to retain a taxable_year ending november was due on or before date but was not filed by that date however the information furnished shows that taxpayer intended to make the election and to file form_8716 on a timely basis and had engaged a qualified_tax professional in order to assure a proper filing due to an error or misunderstanding however the form was not timely filed the error was not due to any lack of due diligence or prompt action on the part of taxpayer sec_1_444-3t of the temporary income_tax regulations provides among other requirements that form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the tax_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the ' election sec_301_9100-1 set forth rules respecting the granting of extensions of time for making certain elections under these rules the commissioner in his discretion may grant a reasonable extension of time to make a regulatory election under subtitle a provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government plr-133256-06 sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under ' if the provisions of ' do not apply to the taxpayer's situation as in the instant case the provisions of ' other extensions may apply sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the requirements of ' the standards applied are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith where for example the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue the information submitted and representations furnished by taxpayer and its tax professionals establish that taxpayer acted reasonably and in good_faith in respect of this matter furthermore we have determined that the granting of relief in this case will not prejudice the interests of the government within the intendment of ' c accordingly the requirements of ' for the granting of relief have been satisfied a copy of this letter and taxpayer's form_8716 filed in connection with this ruling_request are being forwarded to the service_center where the taxpayer files its returns of tax with instructions that the form be considered timely filed and processed so as to affect a taxable_year ending november effective for taxpayer's taxable_year beginning date and ending date this ruling is conditioned on taxpayer complying with ' 7519-1t a which provides in relevant part that for each tax_year that an s_corporation has an election under ' in effect the corporation must i file a return as provided in ' 7519-2t a and ii make any required_payment as provided in ' 7519-2t except for the specific ruling above which is restricted to the filing of form_8716 we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code or regulations that may be applicable thereto plr-133256-06 in accordance with the provisions of a power_of_attorney currently on file with this office a copy of this letter_ruling is being sent to the taxpayer’s authorized representative this ruling is directed only to the taxpayer that requested it under ' k sincerely of the code this ruling may not be used or cited as precedent by other taxpayers s george f wright enclosures copy of this letter copy for sec_6110 purposes george f wright senior technician reviewer branch office of associate chief_counsel income_tax accounting
